Citation Nr: 0025023	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-17 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an eye condition.

3.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for pain and 
numbness of the back.

4.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for ear 
infections.

5.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for pain and 
numbness of the extremities.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1984 to November 
1984, and from April 1986 to September 1988.

This appeal arises from a rating decision of the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO), that denied entitlement to service connection for 
hypertension and an eye condition, and that declined to 
reopen previously denied claims for service connection for 
pain and numbness of the back, ear infections, and pain and 
numbness of the extremities.

VA treatment records dated in February 1997 reflect that the 
veteran is diagnosed with otalgia with probable Eustachian 
dysfunction.  To the extent that the veteran may have a 
disability manifested by Eustachian dysfunction, a claim for 
service connection for this disability is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  In October 1998, prior to the promulgation of a decision 
in the appeal, the veteran withdrew her appeals concerning 
entitlement to service connection for hypertension and an eye 
condition and concerning new and material evidence to reopen 
the previously denied claim for service connection for pain 
and numbness of the back.

2.  The RO denied the veteran's claim for service connection 
for ear infections and pain and numbness in the extremities 
in a January 1989 rating decision, of which notice was given 
by letter dated February 17, 1989.  The appellant did not 
appeal this decision.

3.  The evidence associated with the claims file subsequent 
to the January 1989 rating decision does not bear directly 
and substantially on the specific matters under 
consideration, is cumulative of evidence previously of 
record, and by itself and in connection with the evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claims for 
service connection for ear infections and pain and numbness 
in the extremities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issues of service 
connection for hypertension and an eye condition, and whether 
new and material evidence to reopen the previously denied 
claims for pain and numbness in the back was submitted.  
38 U.S.C.A. § 7105(b)(2) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b),(c) (1999).

2.  The January 1989 rating decision that denied service 
connection for ear infections and pain and numbness in the 
extremities is final.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).

3.  Evidence received subsequent to the RO's January 1989 
decision is not new and material; thus, the requirements to 
reopen the claims for service connection for ear infections 
and pain and numbness of the extremities have not been met.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156(a), 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  In a VA Form 9, 
Appeal to Board of Veterans' Appeals, which the veteran 
submitted in October 1998, the veteran marked box 9B, 
indicating that she wished to appeal only those issues she 
identified on the face of the document.  In Box 10, she 
specifically indicated that she wished to appeal only the 
issues of new and material evidence to reopen the previously 
denied claims for service connection for ear infections and 
pain and numbness of the extremities.  As the appellant has 
withdrawn her appeal as to the issues of service connection 
for hypertension, an eye condition, and new and material 
evidence to reopen the previously denied claim for pain and 
numbness of the back, there remain no allegations of errors 
of fact or law for appellate consideration concerning these 
issues.  Accordingly, the Board does not have jurisdiction to 
review these issues and they are dismissed without prejudice.

II.  New and Material Evidence to Reopen Previously Denied 
Claims

In this case, a January 1989 rating decision denied service 
connection for ear infections and pain and numbness in the 
extremities.  The RO's reasoning was that, although service 
medical records reflect complaints of ear pain and of 
swelling and pain in the extremities, the November 1988 VA 
examination report revealed no findings of current, active 
ear process and no neurological findings to support a 
diagnosis of disability manifested by pain, numbness, or 
tingling in the extremities.  Thus, the medical evidence did 
not establish that the veteran had ear infections or any 
disability manifested by pain and numbness of the extremities 
that was causally related to her active service.  The veteran 
was notified of the January 1989 decision by a letter dated 
February 17, 1989.  

As the January 1989 decision is final, the veteran's claims 
may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), absent submission of new and material evidence, the 
claim may not thereafter be reopened or re-adjudicated by the 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decision makers that bear directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.

Pertinent evidence associated with the claims file since the 
RO's January 1989 decision includes:  (1) the veteran's 
statements and (2) VA outpatient treatment records.

The veteran's statements subsequent to the January 1989 
rating decision are new only in the sense that they were not 
of record at the time of the January 1989 decision.  However, 
they are cumulative in that they comprise re-statements of 
the argument she has made previously, including in her 
September 1988 claim.  These statements-that she was treated 
for ear infections and numbness in the extremities in 
service-are thus not new.  Where the evidence is not new, it 
is not necessary to determine whether it is "material."  
Bielby v. Brown, 7 Vet. App. 260, 264 (1994); see also Manio, 
1 Vet. App. at 145.

In contrast, VA treatment records submitted subsequent to the 
January 1989 RO decision are new.  These documents were not 
of record at the time of the January 1989 decision.  
Nonetheless, these documents are not material.  They do not 
bear directly and substantially upon the specific matter 
under consideration because they do not include competent 
evidence that tends to establish that the veteran is 
diagnosed with ear infections or that she is diagnosed with a 
disability manifested by pain and numbness of the 
extremities.  These records do reflect that the veteran has 
presented with complaints of pain in her ear, and of pain, 
numbness, and tingling in her arms and legs.  Yet, these 
records present no findings or diagnoses of current ear 
infections or of a disability manifested by pain and numbness 
in the extremities that is causally related to her active 
service.

The Board notes that an entry dated in February 1997 
indicates that the veteran has been diagnosed with recurrent 
otalgia, with probable Eustachian dysfunction.  Otalgia is 
"pain in the ear; earache."  See Dorland's Illustrated 
Medical Dictionary 1202 (27th ed. 1988).  The Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, cannot in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  As noted above, the medical evidence simply presents 
no underlying findings or diagnoses of ear infections.  
Moreover, nothing further is reflected in the medical 
evidence involving Eustachian dysfunction or any other ear 
abnormality.  Notwithstanding, the Board has referred to the 
RO a claim for an ear disability manifested by Eustachian 
dysfunction as a separate claim.

The evidence presents no other medical evidence, findings, or 
opinions establishing that the veteran has ear infections or 
a disability manifested by pain and numbness in the 
extremities that is causally related to the conditions for 
which she was treated during active service, or to any other 
injury or disease during active service.  Hence, the evidence 
is not material.  Hence, by itself and in connection with 
evidence previously assembled, it cannot be so significant 
that it must be considered to decide fairly the merits of the 
claim.

The veteran has presented no other evidence since the January 
1989 RO decision, beyond her own assertions, that she has 
been diagnosed with ear infections or a disability manifested 
by numbness and pain in the extremities that is the result of 
her active service.  As the veteran is a layperson without 
medical training and expertise, her statements alone cannot 
be relied upon to defeat the bases of the RO's January 1989 
denial.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).

In light of the foregoing, the Board holds that no new and 
material evidence has been submitted to reopen the previously 
disallowed claims for service connection for ear infections 
and pain and numbness of the extremities.  The RO's January 
1989 decision remains final and is not reopened.  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to reopen her previously denied 
claims, and to explain why her current attempt to reopen her 
claims fails.  Graves v. Brown, 9 Vet. App. 172, 173 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

The appeals concerning service connection for hypertension 
and an eye condition, and new and material evidence to reopen 
the previously denied claim for service connection for pain 
and numbness of the back are dismissed.

New and material evidence not having been submitted, the 
claims to reopen the previously denied claim for service 
connection for ear infections and pain and numbness in the 
extremities are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



